14-772
    Li v. Lynch
                                                                                                                 BIA
                                                                                                            Nelson, IJ
                                                                                                         A094 793 323
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    23rd day of March, two thousand sixteen.

    PRESENT:
             JON O. NEWMAN,
             RALPH K. WINTER,
             ROSEMARY S. POOLER,
                  Circuit Judges.
    _____________________________________

    YONG MIN LI,
             Petitioner,

                     v.                                                                             14-772
                                                                                                    NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.1
    _____________________________________

    FOR PETITIONER:                                     Lee Ratner, Law Offices of Michael
                                                        Brown, New York, New York.




    1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Loretta E. Lynch is automatically
    substituted for former Attorney General Eric H. Holder, Jr.
FOR RESPONDENT:                Joyce R. Branda, Acting Assistant
                               Attorney General; Jennifer
                               Williams, Senior Litigation
                               Counsel; Neelam Ihsanullah, Trial
                               Attorney, Office of Immigration
                               Litigation, United States
                               Department of Justice, Washington
                               D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Yong Min Li, a native and citizen of the People’s

Republic of China, seeks review of a March 6, 2014, decision

of the BIA, affirming the June 5, 2012, decision of an

Immigration Judge (“IJ”), denying his application for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).     In re Yong Min Li, No. A094 793 323 (B.I.A.

Mar. 6, 2014), aff’g No. A094 793 323 (Immig. Ct. N.Y. City June

5, 2012).    We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances, we have reviewed both the BIA’s

and IJ’s opinions.    See Zaman v. Mukasey, 514 F.3d 233, 237 (2d

Cir. 2008) (per curiam).     The applicable standards of review

are well established.     8 U.S.C. § 1252(b)(4)(B); Yanqin Weng
                                2
v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).                  For asylum

applications like Li’s, governed by the REAL ID Act, the agency

may, “[c]onsidering the totality of the circumstances,” base

a credibility finding on inconsistencies in an applicant’s

statements   and   other   record       evidence   “without   regard   to

whether” they go “to the heart of the applicant’s claim.”              8

U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d

162, 163-64 (2d Cir. 2008) (per curiam).

    The   agency’s    adverse       credibility      determination     is

supported by substantial evidence.          Li, by his own admission,

lied in his credible fear interview and on his initial asylum

application when he claimed his wife was sterilized.              The IJ

reasonably relied on this admission in making her credibility

determination, particularly given that Li’s dishonesty goes to

the heart of his claim of persecution at the hands of Chinese

family planning officials.      See Xiu Xia Lin, 534 F.3d at 167;

Zhou Yun Zhang v. U.S. INS, 386 F.3d 66, 74 (2d Cir. 2004),

overruled on other grounds by Shi Liang Lin v. U.S. Dep’t of

Justice, 494 F.3d 296 (2d Cir. 2007).

    The IJ was not required to credit Li’s explanations for his

dishonesty–that he was afraid of being sent back to China and

                                    3
that the smuggler who helped him to enter the United States told

him to lie to U.S. officials.   Majidi v. Gonzales, 430 F.3d 77,

80 (2d Cir. 2005).   While it may be true that Li was afraid of

being sent back to China, this explanation undermines his

credibility in a removal hearing, where the specter of removal

is explicit.

     Finally, the agency did not err in finding Li’s documentary

evidence insufficient to rehabilitate his credibility.       Biao

Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (per curiam).

The letter from Li’s wife is from an interested witness not

subject to cross examination.       Xiao Ji Chen v. U.S. Dep’t of

Justice, 471 F.3d 315, 342 (2d Cir. 2006); In re H-L-H & Z-Y-Z,

25 I. & N. Dec. 209, 215 (BIA 2010), rev'd on other grounds by

Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).   The agency

was not required to credit the 2012 village committee notice

purporting to corroborate Li’s story.          The document was

unsigned, its language was garbled, and it failed to corroborate

significant portions of Li’s story because it did not mention

any prior attempts to sterilize his wife.       Xiao Ji Chen, 471

F.3d at 342.



                                4
    Considering Li’s false statements and his lack of reliable

corroborating evidence, the “totality of the circumstances”

supports the agency’s adverse credibility determination.    Xiu

Xia Lin, 534 F.3d at 167.    Therefore, the agency did not err

in denying asylum, withholding of removal, and CAT relief as

all three forms of relief relied on the same factual predicate.

See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong

Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   Any pending request for oral argument in this petition

is DENIED in accordance with Federal Rule of Appellate Procedure

34(a)(2), and Second Circuit Local Rule 34.1(b).

                             FOR THE COURT:
                             Catherine O=Hagan Wolfe, Clerk




                               5